DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements of 30 July 2019, 29 October 2019, and 18 February 2020 were received and reviewed.
Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  Claims 3 and 11 recite "an seated occupant" in lines 5-6, the recitation should read "a seated occupant".  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “a seating occupant side” in  line 3, the recitation should read “a seated occupant side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 4,468,051).
Regarding claim 1, Kobayashi teaches a rear-facing occupant protection device (See Fig. 2) applied to a vehicle (1) in which a seatback (7) of a front seat (2) is mounted in a rear-facing state (See dashed line position in Figs. 1 and 2) in which a back surface of the seatback faces a vehicle-body-side vertical wall portion disposed at a front end of a vehicle cabin (See Figs. 1 and 2), or mounted such that the seat back is capable of taking the rear-facing state (Col. 3, Lines 29-35), 
an energy absorbing portion (22) disposed on at least one of a back surface of a seatback pad (7) of the seatback and a rear surface of the vehicle-body-side vertical wall portion (See Fig. 8 (41)), the energy absorbing portion (22 or 41) being configured to be deformed so as to absorb energy at a time of a frontal collision of the vehicle (Col. 4, Lines 30-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 4,468,051) in view of Malsch et al. (DE 100 66 052 A1).
Regarding claim 2, Kobayashi does not disclose the energy absorbing portion includes an energy absorbing member configured to absorb the energy at the time of the frontal collision by being plastically deformed, and the energy absorbing member is disposed on the back surface of the seatback pad within a range that includes an upper region including a position corresponding to a center of gravity of a chest of a seated occupant, and a lower region including a position corresponding to a center of gravity of a waist of the seated occupant.
However, Malsch teaches energy absorbing members (13, 15, 17) configured to deform in the event of a crash (See [0041] of translation), the energy absorbing members (13, 15, 17) are located at the back of the seatback and vertically stacked (See Figs. 1A and 1B). In view of the teachings of Malsch it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the energy absorbing members of Malsch in the rear-facing occupant protection device of Kobayashi in order to optimize the position of the backrest with respect to the vehicle occupant in a crash situation by deforming a lower section of the backrest (See [0009] of Malsch translation).
Regarding claims 3 and 4, Kobayashi does not disclose the energy absorbing portion is configured to be deformed such that an amount of displacement is greater in a lower portion of a backrest surface of the seatback than in an upper portion of the backrest surface of the 
the energy absorbing member is configured to be plastically deformed such that an amount of displacement is greater in a lower portion of the energy absorbing member than in an upper portion of the energy absorbing member when a pressing load of a predetermined value or more is applied to the backrest surface of the seatback from the seated occupant.
However, Malsch teaches energy absorbing members (13, 15, 17) configured to deform so that the lower region of the backrest is deformed more than the upper region in order to allow the upper body of the vehicle occupant to tilt slightly forward in the event of a crash (See Fig. 1A (ΔX1, ΔX2, ΔX3) and [0041-0043] of translation). In view of the teachings of Malsch it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the energy absorbing members of Malsch in the rear-facing occupant protection device of Kobayashi in order to optimize the deformation of the backrest to best protect the vehicle occupant (See [0043] of Malsch translation).
Regarding claim 5, Kobayashi does not disclose a hardness in the lower region of the energy absorbing member is lower than a hardness in the upper region of the energy absorbing member.
However, Malsch teaches energy absorbing members (13, 15, 17) as discussed above, where the energy absorbing member (17) is very strong in the lower region but less deformable in the upper region (See [0042] of translation). In view of the teachings of Malsch it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the energy absorbing members of Malsch in the rear-facing occupant 
Regarding claim 6, Kobayashi does not disclose the energy absorbing member is set such that a surface of the energy absorbing member located on a seated occupant side in a seat side view is inclined toward a seat lower side to the seated occupant side, and a thickness in a seat front-rear direction of the energy absorbing member is gradually increased from an upper end portion in a seat height direction of the energy absorbing member toward a lower end portion in the seat height direction of the energy absorbing member.
However, Malsch teaches energy absorbing members (13, 15, 17) as discussed above, where the energy absorbing member (17) has a surface facing the seated occupant (P) that is inclined toward the seated occupant (See Fig. 1A), and the thickness of energy absorbing members (13, 15, 17) are increasing as they approach the lower region of the seatback (See Fig. 1A). In view of the teachings of Malsch it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the energy absorbing members of Malsch in the rear-facing occupant protection device of Kobayashi in order to optimize the deformation of the backrest to best protect the vehicle occupant (See [0043] of Malsch translation).
Regarding claim 7, Kobayashi does not disclose side support portions bulging more frontward of the seatback than an intermediate portion of the seatback pad in a seat width direction are provided on both sides of the seatback pad in the seat width direction, 
the energy absorbing member includes a bulging portion disposed along a back surface of the seatback pad and disposed inward of the side support portion, andTSN201805293 US00TFN180239-US

However, Malsch teaches a vehicle seat with side cheeks (11a, 11b) and bulging portions (17a, 17b) of the energy absorbing member (17) inward of the side cheeks (11a, 11b), and the energy absorbing member (17) has a surface extending between the bulging portions (17a, 17b) that is a flat sectional shape (See Fig. 1B). In view of the teachings of Malsch it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the energy absorbing members of Malsch in the rear-facing occupant protection device of Kobayashi in order to better center and protect the vehicle occupant in the event of a crash (See [0040] of Malsch translation).
Regarding claim 8, Kobayashi and Malsch do not disclose the energy absorbing member is integrally molded with the seatback pad.
However, it would be obvious to integrally mold the energy absorbing member of Malsch with the seatback pad in order better facilitate manufacture and result in a uniform construction of the seatback.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 4,468,051) in view of Board et al. (US 2019/0071051 A1).
Regarding claim 12, Kobayashi teaches “known safety belts (4) are fastened to the front seats (2) and the rear seat (3)” (Col. 2, Lines 44-46). These safety belts (4) are three-point seat 
However, this is a common feature in the art, as seen in the invention of Board two retractors (20, 22) are used in vehicle seats that can rotate to front or rear facing positions [0028]. In view of the teachings of Board it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include retractors in the invention of Kobayashi in order to pull the seat belt out of the way when not in use and remove slack from the seat belt when in a buckled position.

Allowable Subject Matter
Claims 13 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art discloses or renders obvious a rear-facing occupant protection device having a combination of features as disclosed. Particularly the movable body turnable about an axis, and the use of an elastic member between the seatback panel portion and a coupling member.
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art discloses or renders obvious a rear-facing occupant protection device having a combination of features as disclosed. Particularly, in claims 9 and 10, the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references are all vehicle seats of pertinence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.E.Y./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616